Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-7 Filed10/07/17
                                       14 Filed   07/01/20 Page
                                                            Page1 1ofof1 1PageID
                                                                           PageID#:#:1280
                                                                                      7966




                                                                                   Exhibit 4
